FILED
                                                                                          MAR. 14, 2022
                             UNITED STATES DISTRICT COURT                           Clerk, U.S. District & Bankruptcy
                             FOR THE DISTRICT OF COLUMBIA                           Court for the District of Columbia


KADEEM TASHAUN MYKENG BOOTH, )
                             )
          Plaintiff,         )
                             )
     v.                      )                           Civil Action No. 22-123 (UNA)
                             )
                             )
UNITED STATES,               )
                             )
           Defendant.        )


                                   MEMORANDUM OPINION

        Plaintiff, appearing pro se, has filed a Complaint against the United States, ECF No. 1, and

an application to proceed in forma pauperis, ECF No. 2. The Court will grant the application and

dismiss the case.

        Plaintiff is a resident of Saint Ann, Missouri, who seeks “to be relieved from foreign

allegiance with foreign states and the governments thereof.” Compl. at 2. As the bases of

jurisdiction, Plaintiff cites 28 U.S.C. § 1330, which governs “Actions against foreign states” and

thus not applicable to this action against the United States, and 28 U.S.C. § 1331, which confers

original jurisdiction in the district courts over civil actions “arising under the . . . laws . . . of the

United States” and thus is applicable. See Compl. at 1 (invoking Expatriation Act). Plaintiff’s

claim rests entirely on the following vague assertion: “As a government that has been removed

from nationhood status and invested with rights of citizenship and is a subject of foreign states, I

Kadeem Tashaun Mykeng Booth disavows allegiance to foreign states and governments.” Id.

        Plaintiff has not identified any foreign state to which he disavows allegiance.

Nevertheless, “[c]onsistent with a longstanding recognition by all three branches of the right to



                                                    1
expatriate, Congress codified a statutory right to expatriate and specified a series of actions that

effectuate loss of nationality.” Farrell v. Blinken, 4 F.4th 124, 134-35 (D.C. Cir. 2021). Nothing

suggests that Plaintiff has proceeded under the Immigration and Nationality Act, 8 U.S.C. §§

1101–1537, which grants “substantial authority” in “the Secretary of State to administer

naturalization laws, including laws governing the expatriation of U.S. citizens,” Farrell, 4 F.4th at

135. Consequently, this case will be dismissed. See 28 U.S.C. § 1915(e)(2)(B)(ii) (requiring

dismissal of a case upon a determination that the complaint fails to state a claim upon which relief

may be granted). A separate order accompanies this Memorandum Opinion.



                                                      _________/s/___________
                                                      AMIT P. MEHTA
Date: March 14, 2022                                  United States District Judge




                                                 2